DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,684,482. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively. The patent claims
also include additional limitations. Hence, the instant application claims are generic to the
species of invention covered by the respective patent claims. As such, the instant application
claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.
(See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim
limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim”,
In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is ‘anticipated’ by the species of
the patented invention" and the instant "application claims are generic to species of invention
covered by the patent claim, and since without terminal disclaimer, extant species claims
preclude issuance of generic application claims”).
The following is the correspondence between the application claims and patent claims:
Application Claims:
Patent Claims:
Claim 1: An electronic display assembly comprising: a display element having a first plurality of sub-pixels of a first type and a second plurality of sub-pixels of a second type, wherein two adjacent sub-pixels of the first plurality of sub-pixel are separated by a sub-pixel distance; and a corrective element coupled to the display assembly, the corrective element having a plurality of features configured to diffuse light emitted by the first plurality of sub-pixels such that an apparent distance between the two adjacent sub-pixels of the first type (please note that the limitation “plurality of features” is broader than “plurality of stepped pillars”), viewed at a viewing distance away from the electronic display assembly, is less than the sub-pixel distance, wherein a pitch between adjacent features of the corrective element is less than the sub-pixel distance and the pitch between adjacent features of the corrective element further satisfies the following equation: 
df = 3 λ D / dp, wherein df represents the pitch between adjacent features of the corrective element, λ represents a wavelength of light emitted by the first plurality of sub-pixels, D represents the viewing distance, and dp represents the sub- pixel distance.
Claim 1: An electronic display assembly comprising: a display element having a first plurality of sub-pixels of a first type and a second plurality of sub-pixels of a second type, wherein two adjacent sub-pixels of the first plurality of sub-pixel are separated by a sub-pixel distance; and a corrective element coupled to the display assembly, the corrective element having a plurality of stepped pillars configured to diffuse light emitted by the first plurality of sub-pixels such that an apparent distance between the two adjacent sub-pixels of the first type (please note that the limitation “plurality of stepped pillars” is a type of “plurality of features”), viewed at a viewing distance away from the electronic display assembly, is less than the sub-pixel distance, wherein a pitch between adjacent stepped pillars of the plurality of stepped pillars satisfies the following equation:


df =3λD/dp, wherein df represents the pitch between the adjacent stepped pillars, λ represents a wavelength of light emitted by the first plurality of sub-pixels, D represents the viewing distance, and dp represents the sub-pixel distance.
Claim 2: The electronic display assembly of claim 1, wherein the features are selected from a group comprising one or more holes and one or more pillars.
Claim 2: The electronic display assembly of claim 1, wherein the corrective element includes features selected from a group consisting of: holes and stepped holes.
Claim 3: The electronic display element of claim 1, wherein the features are arranged in a square packing.
Claim 3: The electronic display element of claim 1, wherein the stepped pillars are arranged in a square grid.
Claim 4: The electronic display element of claim 1, wherein the features are arranged in a hexagonal packing.
Claim 4: The electronic display element of claim 1, wherein the stepped pillars are arranged in a hexagonal grid.
Claim 5: The electronic display assembly of claim 1, wherein a portion of the sub- pixel distance is dark space, and the plurality of features are configured to correct for fixed pattern noise by blurring an image of each the two adjacent sub-pixels to mask the dark space between the two adjacent sub-pixels.
Claim 6: The electronic display assembly of claim 1, wherein a portion of the sub-pixel distance is dark space, and the plurality of stepped pillars are configured to correct for fixed pattern noise by blurring an image of each the two adjacent sub-pixels to mask the dark space between the two adjacent sub-pixels.
Claim 6: The electronic display assembly of claim 1, wherein the plurality of features are configured to blur images of each the two adjacent sub-pixels by causing light emitted by each sub-pixel to appear as a plurality of closely spaced sub-pixels at the viewing distance.
Claim 7: The electronic display assembly of claim 1, wherein the plurality of stepped pillars are configured to blur images of each the two adjacent sub-pixels by causing light emitted by each sub-pixel to appear as a plurality of closely spaced sub-pixels at the viewing distance.
Claim 7: The electronic display assembly of claim 1, wherein the first plurality of sub-pixels are configured to emit light at a first wavelength, and the second plurality of sub-pixels are configured to emit light at a second wavelength.
Claim 8: The electronic display assembly of claim 1, wherein the first plurality of sub-pixels are configured to emit light at a first wavelength, and the second plurality of sub-pixels are configured to emit light at a second wavelength.
Claim 8: The electronic display assembly of claim 7, wherein the corrective element is configured to selectively diffuse light emitted by the first plurality of sub- pixels and to not diffuse light emitted by the second plurality of sub-pixels.
Claim 9: The electronic display assembly of claim 8, wherein the corrective element is configured to selectively diffuse light emitted by the first plurality of sub-pixels and to not diffuse light emitted by the second plurality of sub-pixels.
Claim 9: The electronic display assembly of claim 7, wherein the corrective element is configured to diffuse light emitted by the first plurality of sub-pixels by a greater amount than the light emitted by the second plurality of sub-pixels.
Claim 10: The electronic display assembly of claim 8, wherein the corrective element is configured to diffuse light emitted by the first plurality of sub-pixels by a greater amount than the light emitted by the second plurality of sub-pixels.
Claim 10: The electronic display assembly of claim 1, wherein the corrective element comprises a surface of the display element, and the features are etched onto the surface of the display element using a single step process.
Claim 11: The electronic display assembly of claim 1, wherein the corrective element comprises a surface of the display element, and the stepped pillars are etched onto the surface of the display element using a single step process.
Claim 11: The electronic display assembly of claim 10, wherein the features are etched onto the surface of the display element using a nanoimprint lithography process.
Claim 12: The electronic display assembly of claim 11, wherein the stepped pillars are etched onto the surface of the display element using a nanoimprint lithography process.
Claim 12: The electronic display assembly of claim 1, wherein the display element is a screen of a mobile device, and the corrective element is a film applied to a mobile device to reduce the appearance of defects on the screen.
Claim 13: The electronic display assembly of claim 1, wherein the display element is a screen of a mobile device, and the corrective element is a film applied to a mobile device to reduce the appearance of defects on the screen.
Claim 13: An electronic display assembly comprising: a display element having a plurality of sub-pixels, wherein two sub-pixels of the plurality of sub-pixels are separated by a sub-pixel distance; and a corrective element coupled to the display assembly, the corrective element having a plurality of features configured to diffuse light emitted by the first plurality of sub-pixels such that an apparent distance between the two adjacent sub-pixels of a first type, viewed at a viewing distance away from the electronic display assembly, is less than the sub-pixel distance, wherein a pitch between adjacent features of the corrective element less is than the sub-pixel distance and the pitch between adjacent features of the corrective element further satisfies the following equation: df = 3 λ D / dp, wherein df represents the pitch between adjacent features of the corrective element, λ represents a wavelength of light emitted by the first plurality of sub-pixels, D represents the viewing distance, and dp represents the sub- pixel distance.
Claim 14: An electronic display assembly comprising: a display element having a plurality of sub-pixels, wherein two sub-pixels of the plurality of sub-pixels are separated by a sub-pixel distance; and a corrective element coupled to the display assembly, the corrective element having a plurality of stepped pillars configured to diffuse light emitted by the plurality of sub-pixels such that an apparent distance between the two adjacent sub-pixels, viewed at a viewing distance away from the electronic display assembly, is less than the sub-pixel distance, wherein a pitch between adjacent stepped pillars of the plurality of stepped pillars satisfies the following equation:

df=3λD/dp, wherein df represents the pitch between the adjacent stepped pillars, λ represents a wavelength of light emitted by the first plurality of sub-pixels, D represents the viewing distance, and dp represents the sub-pixel distance.
Claim 14: The electronic display assembly of claim 13, wherein the features are selected from a group comprising one or more holes and one or more pillars.
Claim 15: The electronic display assembly of claim 14, wherein the corrective element includes features selected from a group consisting of: one of holes and stepped holes, and the features are arranged in one of a square grid or a hexagonal grid.
Claim 15: The electronic display assembly of claim 13, wherein a portion of the sub- pixel distance is dark space, and the plurality of stepped holes are configured to correct for fixed pattern noise by blurring an image of each the two adjacent sub-pixels to mask the dark space between the two adjacent sub-pixels.
Claim 17: The electronic display assembly of claim 14, wherein a portion of the sub-pixel distance is dark space, and the plurality of stepped pillars are configured to correct for fixed pattern noise by blurring an image of each the two adjacent sub-pixels to mask the dark space between the two adjacent sub-pixels.
Claim 16: The electronic display assembly of claim 13, wherein the plurality of features are configured to blur images of each the two adjacent sub-pixels by causing light emitted by each sub-pixel to appear as a plurality of closely spaced sub-pixels at the viewing distance.
Claims 18: The electronic display assembly of claim 14, wherein the plurality of stepped pillars are configured to blur images of each the two adjacent sub-pixels by causing light emitted by each sub-pixel to appear as a plurality of closely spaced sub-pixels at the viewing distance.
Claim 17: The electronic display assembly of claim 13, wherein the corrective element comprises a surface of the display element, and the features are etched onto the surface of the display element using a single step nanoprint lithography process.
Claim 19: The electronic display assembly of claim 14, wherein the corrective element comprises a surface of the display element, and the stepped pillars are etched onto the surface of the display element using a single step nanoprint lithography process.
Regarding claim 18: The electronic display assembly of claim 13, wherein the features are arranged in a square packing.
Claim 15: The electronic display assembly of claim 14, wherein the corrective element includes features selected from a group consisting of: one of holes and stepped holes, and the features are arranged in one of a square grid or a hexagonal grid.
Claim 19: The electronic display assembly of claim 13, wherein the features are arranged in a hexagonal packing.
Claim 15: The electronic display assembly of claim 14, wherein the corrective element includes features selected from a group consisting of: one of holes and stepped holes, and the features are arranged in one of a square grid or a hexagonal grid.


4.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,281,008. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively. The patent claims
also include additional limitations. Hence, the instant application claims are generic to the
species of invention covered by the respective patent claims. As such, the instant application
claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.
(See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim
limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim”,
In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is ‘anticipated’ by the species of
the patented invention" and the instant "application claims are generic to species of invention
covered by the patent claim, and since without terminal disclaimer, extant species claims
preclude issuance of generic application claims”).
The following is the correspondence between the application claims and patent claims:
Application Claims:
Patent Claims:
Claim 1: Claim 1: An electronic display assembly comprising: a display element having a first plurality of sub-pixels of a first type and a second plurality of sub-pixels of a second type, wherein two adjacent sub-pixels of the first plurality of sub-pixel are separated by a sub-pixel distance; and a corrective element coupled to the display assembly, the corrective element having a plurality of features configured to diffuse light emitted by the first plurality of sub-pixels such that an apparent distance between the two adjacent sub-pixels of the first type (please note that the limitation “plurality of features” is broader than “plurality of stepped holes”), viewed at a viewing distance away from the electronic display assembly, is less than the sub-pixel distance, wherein a pitch between adjacent features of the corrective element is less than the sub-pixel distance and the pitch between adjacent features of the corrective element further satisfies the following equation: 
df = 3 λ D / dp, wherein df represents the pitch between adjacent features of the corrective element, λ represents a wavelength of light emitted by the first plurality of sub-pixels, D represents the viewing distance, and dp represents the sub- pixel distance.
An electronic display assembly comprising: a display element having a first plurality of sub-pixels of a first type and a second plurality of sub-pixels of a second type, wherein two adjacent sub-pixels of the first plurality of sub-pixel are separated by a sub-pixel distance; and a corrective element coupled to the display assembly, the corrective element having a plurality of stepped holes configured to diffuse light emitted by the first plurality of sub-pixels such that an apparent distance between the two adjacent sub-pixels of the first type (please note that the limitation “plurality of stepped holes” is a type of “plurality of features”), viewed at a viewing distance away from the electronic display assembly, is less than the sub-pixel distance, wherein a pitch between adjacent features of the corrective element is less than the sub-pixel distance and the pitch between adjacent features of the corrective element further satisfies the following equation: 

df=3 λ D/dp, wherein df represents the pitch between adjacent features of the corrective element, λ represents a wavelength of light emitted by the first plurality of sub-pixels, D represents the viewing distance, and dp represents the sub-pixel distance.
Claim 2: The electronic display assembly of claim 1, wherein the features are selected from a group comprising one or more holes and one or more pillars.
Claim 2: The electronic display assembly of claim 1, wherein the corrective element further includes one or more features selected from a group comprising one or more holes and one or more stepped pillars.
Claim 3: The electronic display element of claim 1, wherein the features are arranged in a square packing.
Claim 3: The electronic display element of claim 1, wherein the stepped holes are arranged in a square packing.
Claim 4: The electronic display element of claim 1, wherein the features are arranged in a hexagonal packing.
Claim 4: The electronic display element of claim 1, wherein the stepped holes are arranged in a hexagonal packing.
Claim 5: The electronic display assembly of claim 1, wherein a portion of the sub- pixel distance is dark space, and the plurality of features are configured to correct for fixed pattern noise by blurring an image of each the two adjacent sub-pixels to mask the dark space between the two adjacent sub-pixels.
Claim 5: The electronic display assembly of claim 1, wherein a portion of the sub-pixel distance is dark space, and the plurality of stepped holes are configured to correct for fixed pattern noise by blurring an image of each the two adjacent sub-pixels to mask the dark space between the two adjacent sub-pixels.
Claim 6: The electronic display assembly of claim 1, wherein the plurality of features are configured to blur images of each the two adjacent sub-pixels by causing light emitted by each sub-pixel to appear as a plurality of closely spaced sub-pixels at the viewing distance.
Claim 6: The electronic display assembly of claim 1, wherein the plurality of stepped holes are configured to blur images of each the two adjacent sub-pixels by causing light emitted by each sub-pixel to appear as a plurality of closely spaced sub-pixels at the viewing distance.
Claim 7: The electronic display assembly of claim 1, wherein the first plurality of sub-pixels are configured to emit light at a first wavelength, and the second plurality of sub-pixels are configured to emit light at a second wavelength.
Claim 7: The electronic display assembly of claim 1, wherein the first plurality of sub-pixels are configured to emit light at a first wavelength, and the second plurality of sub-pixels are configured to emit light at a second wavelength.
Claim 8: The electronic display assembly of claim 7, wherein the corrective element is configured to selectively diffuse light emitted by the first plurality of sub- pixels and to not diffuse light emitted by the second plurality of sub-pixels.
Claim 8: The electronic display assembly of claim 7, wherein the corrective element is configured to selectively diffuse light emitted by the first plurality of sub-pixels and to not diffuse light emitted by the second plurality of sub-pixels.
Claim 9: The electronic display assembly of claim 7, wherein the corrective element is configured to diffuse light emitted by the first plurality of sub-pixels by a greater amount than the light emitted by the second plurality of sub-pixels.
Claim 9: The electronic display assembly of claim 7, wherein the corrective element is configured to diffuse light emitted by the first plurality of sub-pixels by a greater amount than the light emitted by the second plurality of sub-pixels.
Claim 10: The electronic display assembly of claim 1, wherein the corrective element comprises a surface of the display element, and the features are etched onto the surface of the display element using a single step process.
Claim 10: The electronic display assembly of claim 1, wherein the corrective element comprises a surface of the display element, and the stepped holes are etched onto the surface of the display element using a single step process.
Claim 11: The electronic display assembly of claim 10, wherein the features are etched onto the surface of the display element using a nanoimprint lithography process.
Claim 11: The electronic display assembly of claim 10, wherein the stepped holes are etched onto the surface of the display element using a nanoimprint lithography process.
Claim 12: The electronic display assembly of claim 1, wherein the display element is a screen of a mobile device, and the corrective element is a film applied to a mobile device to reduce the appearance of defects on the screen.
Claim 12: The electronic display assembly of claim 1, wherein the display element is a screen of a mobile device, and the corrective element is a film applied to a mobile device to reduce the appearance of defects on the screen.
Claim 13: An electronic display assembly comprising: a display element having a plurality of sub-pixels, wherein two sub-pixels of the plurality of sub-pixels are separated by a sub-pixel distance; and a corrective element coupled to the display assembly, the corrective element having a plurality of features configured to diffuse light emitted by the first plurality of sub-pixels such that an apparent distance between the two adjacent sub-pixels of a first type, viewed at a viewing distance away from the electronic display assembly, is less than the sub-pixel distance, wherein a pitch between adjacent features of the corrective element less is than the sub-pixel distance and the pitch between adjacent features of the corrective element further satisfies the following equation: df = 3 λ D / dp, wherein df represents the pitch between adjacent features of the corrective element, λ represents a wavelength of light emitted by the first plurality of sub-pixels, D represents the viewing distance, and dp represents the sub- pixel distance.
Claim 13: An electronic display assembly comprising: a display element having a plurality of sub-pixels, wherein two sub-pixels of the plurality of sub-pixels are separated by a sub-pixel distance; and a corrective element coupled to the display assembly, the corrective element having a plurality of stepped holes configured to diffuse light emitted by the first plurality of sub-pixels such that an apparent distance between the two adjacent sub-pixels of a first type, viewed at a viewing distance away from the electronic display assembly, is less than the sub-pixel distance, wherein a pitch between adjacent features of the corrective element less is than the sub-pixel distance and the pitch between adjacent features of the corrective element further satisfies the following equation: df=3 λ D/dp, wherein df represents the pitch between adjacent features of the corrective element, λ represents a wavelength of light emitted by the first plurality of sub-pixels, D represents the viewing distance, and dp represents the sub-pixel distance.
Claim 14: The electronic display assembly of claim 13, wherein the features are selected from a group comprising one or more holes and one or more pillars.
Claim 14: The electronic display assembly of claim 13, wherein the corrective element further includes one or more features selected from a group comprising one or more holes and one or more stepped pillars.
Claim 15: The electronic display assembly of claim 13, wherein a portion of the sub- pixel distance is dark space, and the plurality of stepped holes are configured to correct for fixed pattern noise by blurring an image of each the two adjacent sub-pixels to mask the dark space between the two adjacent sub-pixels.
Claim 15: The electronic display assembly of claim 13, wherein a portion of the sub-pixel distance is dark space, and the plurality of stepped holes are configured to correct for fixed pattern noise by blurring an image of each the two adjacent sub-pixels to mask the dark space between the two adjacent sub-pixels.
Claim 16: The electronic display assembly of claim 13, wherein the plurality of features are configured to blur images of each the two adjacent sub-pixels by causing light emitted by each sub-pixel to appear as a plurality of closely spaced sub-pixels at the viewing distance.
Claim 16: The electronic display assembly of claim 13, wherein the plurality of stepped holes are configured to blur images of each the two adjacent sub-pixels by causing light emitted by each sub-pixel to appear as a plurality of closely spaced sub-pixels at the viewing distance.
Claim 17: The electronic display assembly of claim 13, wherein the corrective element comprises a surface of the display element, and the features are etched onto the surface of the display element using a single step nanoprint lithography process.
Claim 17: The electronic display assembly of claim 13, wherein the corrective element comprises a surface of the display element, and the stepped holes are etched onto the surface of the display element using a single step nanoprint lithography process.
Regarding claim 18: The electronic display assembly of claim 13, wherein the features are arranged in a square packing.
Claim 3: The electronic display element of claim 1, wherein the stepped holes are arranged in a square packing.
Claim 19: The electronic display assembly of claim 13, wherein the features are arranged in a hexagonal packing.
Claim 4: The electronic display element of claim 1, wherein the stepped holes are arranged in a hexagonal packing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 7, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borrelli et al. (US 2012/0300307; hereinafter Borrelli).
Regarding claim 1: 
Borrelli discloses an electronic display assembly (see Fig. 2, display system 200) comprising: 
a display element having a first plurality of sub-pixels of a first type and a second plurality of sub-pixels of a second type, wherein two adjacent sub-pixels of the first plurality of sub-pixel are separated by a sub-pixel distance (see Fig. 3a; G1, G2 and G3 are sub-pixels of a first type, and R1, R2, and R3 are sub-pixels of a second type; two adjacent sub-pixels of G1 and G2 are separated by distance 310); and 
a corrective element coupled to the display assembly, the corrective element having a plurality of features configured to diffuse light emitted by the first plurality of sub-pixels such that an apparent distance between the two adjacent sub-pixels of the first type, viewed at a viewing distance away from the electronic display assembly, is less than the sub-pixel distance (see paragraphs 5-6 and 28), 
wherein a pitch between adjacent features of the corrective element is less than the sub-pixel distance (see paragraph 28; “the diffracting grating period T is selected such that the lateral shift dx equals a third of the pixel size”) and the pitch between adjacent features of the corrective element further satisfies the following equation: 
df = 3 λ D / dp, wherein df represents the pitch between adjacent features of the corrective element, λ represents a wavelength of light emitted by the first plurality of sub-pixels, D represents the viewing distance, and dp represents the sub-pixel distance (see paragraph 30 and equation 2).
	Regarding claim 5: 
	Borrelli discloses the electronic display assembly of claim 1, wherein a portion of the sub- pixel distance is dark space, and the plurality of features are configured to correct for fixed pattern noise by blurring an image of each the two adjacent sub-pixels to mask the dark space between the two adjacent sub-pixels (see Abstract and paragraphs 5-6).
	Regarding claim 6: 
	Borrelli discloses the electronic display assembly of claim 1, wherein the plurality of features are configured to blur images of each the two adjacent sub-pixels by causing light emitted by each sub-pixel to appear as a plurality of closely spaced sub-pixels at the viewing distance (see Figs. 3a-3b and paragraph 28).
	Regarding claim 7: 
	Borrelli discloses the electronic display assembly of claim 1, wherein the first plurality of sub-pixels are configured to emit light at a first wavelength, and the second plurality of sub-pixels are configured to emit light at a second wavelength (see Fig. 3a; Green sub-pixels G1/G2/G3 have a different wavelength than Red sub-pixels R1/R2/R3).
	Regarding claims 13, 15 and 16: 
	Claims 13, 15 and 16 recite similar limitations claims 1, 5, and 6, respectively.  Hence, claims 13, 15 and 16 are rejected under the same reason as discussed above in claims 1, 5, and 6, respectively. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 10, 11, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli in view of Wang et al. (US 2018/0259691; hereinafter Wang).
	Regarding claim 2: 
	Borrelli discloses all the features in claim 1.  Borrelli does not disclose the electronic display assembly, wherein the features are selected from a group comprising one or more holes and one or more pillars.
	In the same field of endeavor, Wang discloses an electronic display assembly, wherein the features are selected from a group comprising one or more holes and one or more pillars (see Fig. 3, 15 or 20; the grating layer also includes holes and pillars).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic display of Borrelli such that the features are selected from a group comprising one or more holes and one or more pillars as taught by Wang. One of ordinary skill in the art would have been motivated to do this because the effects of diffraction and interference of the incident light on the grating layer are enhanced, and the ability of adjusting the light emission direction of respective areas of the display device is enhanced, so that intensities of light emitted from respective areas of the display device and falling into the sight of the viewer Z match, and light ray amounts of light emitted from respective areas of the display device and falling into the sight of the viewer Z match (see Wang, paragraph 150).
	Regarding claim 3: 
	Borrelli discloses all the features in claim 1.  Borrelli does not disclose the electronic display assembly, wherein the features are arranged in a square packing.
	In the same field of endeavor, Wang discloses an electronic display assembly, wherein the features are arranged in a square packing (see Fig. 15, the features are arranged in a square grid pattern).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic display of Borrelli such that the features are arranged in square packing as taught by Wang. One of ordinary skill in the art would have been motivated to do this because the effects of diffraction and interference of the incident light on the grating layer are enhanced, and the ability of adjusting the light emission direction of respective areas of the display device is enhanced, so that intensities of light emitted from respective areas of the display device and falling into the sight of the viewer Z match, and light ray amounts of light emitted from respective areas of the display device and falling into the sight of the viewer Z match (see Wang, paragraph 150).
	Regarding claims 10 and 11: 
	Borrelli discloses all the features in claim 1.  Borrelli does not disclose the electronic display assembly, wherein the corrective element comprises a surface of the display element, and the features are etched onto the surface of the display element using a single step process, wherein the features are etched onto the surface of the display element using a nanoimprint lithography process. 
	However, in the same field of endeavor, Wang discloses an electronic display assembly, wherein corrective element comprises a surface of the display element, and the features are etched onto the surface of the display element using a single step process (see Fig. 4 and paragraph 51; the diffracting layer 30 is formed on the outside of the display panel 20; the features “single step process” is not given any patentable weight because the claim is not directed toward a method of manufacturing), and the features are etched onto the surface of the display element using a nanoimprint lithography process (see paragraph 157).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic display assembly of Borrelli such that the corrective element comprises a surface of the display element, and the features are etched onto the surface of the display element using a single step process, and the features are etched onto the surface of the display element using a nanoimprint lithography process as taught by Wang. One of ordinary skill in the art would have been motivated to do this because higher ability in controlling propagation of the light in the display can be achieved; hence improving the display quality (see paragraphs 64 and 66).
	Regarding claims 14 and 18: 
	Claims 14 and 18 recite similar limitations as in claims 2 and 3. Hence, claims 14 and 18 are rejected under the same reasons as discussed above in claims 2 and 3, respectively.  
	Regarding claim 17: 
	Claim 17 recites similar limitations as in claims 10 and 11. Hence, claim 17 is rejected under the same reasons as discussed above in claims 10 and 11.  
Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli in view of Tabata et al. (US 5,742,262; hereinafter Tabata).
Regarding claim 4:
Borrelli discloses all the features in claim 1. However, Borrelli does not disclose the features are arranged in a hexagonal packing.
In the same field of endeavor, Tabata discloses an electronic display assembly, wherein the features are arranged in a hexagonal packing (se Fig. 2(d)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic display assembly of Borrelli such that the features are arranged in a hexagonal packing as taught by Tabata. One of ordinary skill in the art would have been motivated to do this because design choice.
Regarding claim 19: 
Claim 19 recites similar limitations as in claim 4.  Hence, claim 19 is rejected under the same reason as discussed above in claim 4. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli in view of Bohn (US 2013/0250207). 
Regarding claim 8: 
Borrelli discloses all the features in claim 7. However, Borrelli does not disclose the corrective element is configured to selectively diffuse light emitted by the first plurality of sub-pixels and to not diffuse light emitted by the second plurality of sub-pixels. 
In the same field of endeavor, Bohn discloses an electronic display assembly, wherein the corrective element is configured to selectively diffuse light emitted by the first plurality of subpixels and to not diffuse light emitted by the second plurality of sub-pixels (see paragraph 31). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic display assembly of Borrelli such that the corrective element is configured to selectively diffuse light emitted by the first plurality of sub-pixels and to not diffuse light emitted by the second plurality of sub- pixels as taught by Bohn. One of ordinary skill in the art would have been motivated to do this because stray reflections and other unwanted optical effects can be minimized (see paragraph 31).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli in view of Yoon (US 2016/0070103).
Regarding claim 9:
Borrelli discloses all the features in claim 7. However, Borrelli does not disclose the electronic display assembly, wherein the corrective element is configured to diffuse light emitted by the first plurality of sub-pixels by a greater amount than the light emitted by the second plurality of sub-pixels.
In the same field of endeavor, Yoon discloses an electronic display assembly, wherein the corrective element is configured to diffuse light emitted by the first plurality of sub-pixels by a greater amount than the light emitted by the second plurality of sub-pixels (see Fig. 3B; Red Blur Spot 360 is larger than spot 370 or 380).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Borrelli and Yoon.  The combination would have yielded a predictable result of diffusing the light according to the original sub-pixel size. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli in view of Petrov (US 2016/0127717). 
Regarding claim 12:
Borrelli discloses all the features in claim 1. However, Borrelli does not disclose the display element is a screen of a mobile device, and the corrective element is a film applied to a mobile device to reduce the appearance of defects on the screen. 
In the same field of endeavor, Petrov discloses an electronic display assembly, wherein the display element is a screen of a mobile device, and the corrective element is a film applied to a mobile device to reduce the appearance of defects on the screen (see paragraph 19).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic display assembly of Borrelli such that the display element is a screen of a mobile device, and the corrective element is a film applied to a mobile device to reduce the appearance of defects on the screen as taught by Petrov. One of ordinary skill in the art would have been motivated to do this because affixing the corrective element to the display area of the electronic display allows the corrective element to function without being carefully aligned with the sub-pixels in the electronic display (see paragraph 19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625